Citation Nr: 1127461	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1965 to August 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was previously before the Board in February 2010, at which time it was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed April 2004 rating decision, the RO denied entitlement to service connection for hypertension.

2.  The evidence associated with the claims file subsequent to the April 2004 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in March 2005 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a March 2006 letter, the Veteran was provided appropriate notice with respect to the disability-rating and effective-date elements of his claim.  In a February 2010 letter, the Veteran was informed of the basis for the prior denial of entitlement to service connection for hypertension.

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim to reopen would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Board notes that an incomplete copy of the Veteran's service treatment records (STRs) is on file.  However, a January 2004 report of contact form shows that the Veteran was informed that his complete STRs were unavailable for review because they could not be located.  At that time the Veteran was asked whether he had copies of his STRs.  He reported that he did not, but has since submitted copies of two periodic examinations and a report of treatment from a May 1970 motor vehicle accident in service.  Therefore, the Board finds that the Veteran was adequately informed that his STRs were unavailable for review and that he was asked to provide any copies he might have in his possession.  It is also clear that further efforts to obtain additional STRs would be futile.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4). 

Accordingly, the Board will address the merits of the claim to reopen.


Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service connection for hypertension, to include as secondary to his service-connected DM, in August 2003.  In an April 2004 rating decision, the Veteran was denied entitlement to service connection for hypertension based on a finding that there was no evidence that hypertension was related to his active service or that there was a link between the Veteran's hypertension and any of his service-connected disabilities.  The Veteran did not appeal this decision.  

The pertinent evidence of record at the time of the April 2004 rating decision included the following: copies of portions of the Veteran's STRs, which are negative for evidence that the Veteran had high blood pressure while in active service; treatment notes from the Charleston Naval Hospital showing that the Veteran has been treated for hypertension since August 2003; and a March 2004 VA examination report, in which it is noted that the Veteran's hypertension is not related, in any way, to his service-connected DM.  

The pertinent evidence that has been received since the unappealed rating decision consists of the following: the Veteran's assertion that the fact that he was diagnosed with DM prior to being diagnosed with hypertension is proof that his DM caused his hypertension; a November 2003 VA Medical Center Agent Orange Registry examination report, indicating that the Veteran was first diagnosed with hypertension in 2000; additional treatment notes from the Charleston Naval Hospital showing that the Veteran has continued to receive treatment for his hypertension; and VA Medical Center treatment notes from December 2007 to November 2008 also showing that the Veteran continues to receive treatment for hypertension.  

The Board finds that the evidence received since the April 2004 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence relating the Veteran's hypertension to his active service or to his service-connected DM has not been added to the record.  In this regard, the Board notes that the Veteran, as a lay person, is not competent to state that his hypertension is related to his service-connected DM.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, there has been no evidence added to the record indicating that the Veteran manifested hypertension to a compensable degree within a year of his separation from active service.  Therefore, the evidence added to the record is not new and material. 

Accordingly, reopening of the claim is not warranted.


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for hypertension is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


